Title: From Thomas Jefferson to Thomas Newton, 12 October 1802
From: Jefferson, Thomas
To: Newton, Thomas


          
            Dear Sir
            Washington Oct. 12. 1802.
          
          Thomas Blow, surveyor of the customs at Smithfield, has resigned his office. it is of small value, but yet may be acceptable to some person there. I will thank you if from your own knowledge or from the best information you can collect, you would be so good as to recommend to me the properest person. it would be material to be assured he will accept.Our last information gives reason to believe that the rupture with Marocco will not take place. Algiers & Tunis remain entirely friendly, so that we are likely to have only Tripoli on our hands who are seeking peace thro’ different channels. Accept assurances of my constant friendship & high respect.
          
            Th: Jefferson
          
        